Title: Enclosure: John Baylis’s Advertisement, 28 January 1758
From: Baylis, John
To: 



28th Jany 1758

Whereas Alixander Woodrow under the encouragement & Imediate protection of a party of the Rigemental Subaltern Officers then at Winchester on Wednesday the 28th of December 1757 at Night did challange the subscriber to Fight a Duel.
Therefore (to avoid prolixity) I take this short Method to Inform the World that I waited on the said Alixander Woodrow next Morning with my sword & Pistol’s in order to give or take sattisfation conformable to the Punctilio’s of Honour. But was surprized to find he would not fight & even denyed he had ever

challanged me. From this I hope the Judicious part of the World will allow me the Liberty to say without censure, that the said Alixander Woodrow is an Arrant coward, & has no way Left to wipe of the Odium but Re-assume the challange first given & carry it to a necessary Length to Retrieve his Honour.

John Baylis

